DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 03/08/2021 for application 16/412770.
Claims 1, 6-10, 15-19 are currently pending and have been fully considered.
Claims 2-5, and 11-14 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over PETIT et al. (USPGPUB 2011/0160921).
Regarding claims 1 and 19, PETIT et al. teach a method and device for producing a mixture of constituents with constraints, especially with premixing.
PETIT et al. teach in paragraphs 153-175 and in Fig 1 a diagram of a system for controlling the production of a mixture of products.
PETIT et al. teach that the constituents or bases (feedstocks) of the mixture are placed in tanks 1, 2, 3. The constituents are conveyed along transport channels 4, 5, 6, to a main channel 7 to a mixer 8 (mixing 2 or more feedstocks to produce a distillate product), the main channel conveying the mixture to a holding tank 9 (collecting the distillate product in a tank).
PETIT et al. teach in paragraph 164 that the system may include an additive tank 16 connected to the main channel 7 through a transport channel 17.  PETIT  (adding a cetane improver to the distillate product).
PETIT et al. teach that the additive is added to the mixer and the mixer is prior to conveying into a holding tank 9.
There is present element 10 for controlling the flow rates of the constituents in each channel.
There is analysis means 11 for continuous measurement connected to the mixer.
The analysis means are explicitly taught in paragraph 156 to analyze cetane number (measuring a derived cetane number).
PETIT et al. do not teach extracting a distillate product sample from the distillate product.
However, PETIT et al. do teach in paragraph 155 that the analysis means is used for repeatedly measuring the representative parameters of the mixture during its production.
An analysis means that repeatedly measures the mixture would be construed to be analyzing a distillate product sample before it is conveyed into the holding tank 9 and mixed as well as after it is conveyed into the holding tank 9 and after it is mixed but before adding the cetane improver. (extracting a first distillate product mixture measuring a first derived cetane number and/or an indicated cetane number after adding the cetane improver as well as extracting a second distillate product mixture and measuring a second derived cetane number and/or an indicated cetane number after mixing and before adding the cetane improver ) and before mixing.
PETIT et al. teach an estimator 13 in paragraph 158 that estimate the properties of the constituents on the basis of the analysis of the properties of the mixture performed by analysis means 11 (communicating the first derived cetane number/indicated cetane number and the second derived cetane number/indicated cetane number to a plant distributed control system). 
There is a calculation means 12 that has programmed means for calculating by means of estimate and setpoint values or properties to obtain a mixture having predetermined properties (calculating an integrated derived cetane number/indicated cetane number for cumulative distillate product in the tank based on the measured first derived cetane number/indicated cetane number and the second derived cetane number/indicated cetane number).
PETIT et al. further teach an optimizer 14 for implementing the method of optimizing the calculated recipe for implementation by the estimator (adjusting one or more process variables based on the derived cetane number).

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 10, PETIT et al. further teach in paragraph 174 a method in which the mixture flows directly into a pipeline.
Regarding claims 6 and 15, PETIT et al. teach an analysis means that repeatedly measures the mixture and PETIT et al. teach calculating and optimizing.
Regarding claims 7 and 16, PETIT et al. do not teach instructions being on a computer-readable medium.
However, it would be obvious to one of ordinary skill in the art to place the instructions on a computer readable medium as PETIT et al. teach a calculation means 12 that has programmed means for calculating by means of estimate and setpoint values or properties to obtain a mixture having predetermined properties.
Placing the instructions on a computer readable medium appears to be an obvious design choice.

Regarding claims 9 and 18, PETIT et al. teach means for adjusting the flow rates of the bases/constituents.
Regarding claims 17-18, PETIT et al. teach in paragraph 154 controlling the flow rates of the bases/constituents and in paragraph I88 controlling the additive flow rate.
Regarding claim 19, PETIT et al. teach in paragraph 164 that the additive tank 16 is connected via a transport channel 17 to the main channel 7, downstream of mixer 8
PETIT et al. teach in paragraph 155 analysis means are used to repeatedly measure the representative parameters of the mixture during its production.  For example, in-line analyzers connected to the mixer that is located in the main channel 7.
An analysis means that repeatedly measures the mixture would be construed to be analyzing a distillate product sample before and after the cetane improver is added.

prima facie obvious to one of ordinary skill in the art at the time of the invention.
PETIT et al. teach in paragraphs 656-663 that the bases/constituents include distillates such as kerosene.

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE CRAECKER (U.S. 6609413) teach method and apparatus for measuring cetane number of diesel fuel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 






/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771